Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 16 have been considered but are not persuasive, the arguments pertain to amended subject matter,  that of which is addressed and explained with new citations. Heil expressly teaches modules separate from the bed which can perform voice conversion such as an ASR in communication with another voice activated device such as a server that communicates such converted voice to the patient bed/unit.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1, 9, and 16, in question recite:

“a voice recognition device…”. 
Voice recognition is a well-known structural element of a device that performs receiving voice and converting it.

Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


NOTE:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The claim limitations, specifically claims 1, 9, and 16, in question recite:

“A voice activated module”
Voice activation is not necessarily a structure that exclusively can perform a function.

“a module”
There is simply no structure present that is performing a function



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan US 8019486 B2 (hereinafter Rawls-Meehan) and further in view of Mix et al. US 20140039351 A1 (hereinafter Mix) and further in view of Heil; Thomas F. et al. US 20140297327 A1 (hereinafter Heil).
Re claims 1 and 9, Rawls-Meehan teaches
1. A voice activated adjustable bed system comprising: 
an adjustable bed having a motor for adjusting a portion of the adjustable bed; and (motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)
a module capable of receiving the transmitted signal and for operating the motor for adjusting the portion of the adjustable bed, (remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)
the module comprising a switch,… (as in fig. 1, a switch as a button col 18 line 61 to col 19 line 5, a wifi module such as wireless module 130, microcontroller 134 col 37 lines 5-19 connected to main facility 102 containing motors and equipment) 
the microcontroller having a pin connected to the switch, a data receive pin connected to the receive data pin, a data transmit pin  (as in fig. 1 microcontroller 134 connects to power supply with wireless unit 130 as input, output, and data in/out between all units from 130 to main unit 102 with sub-main unit as part of 102 element 124, NOTE that data pins with transmit and receive pins are inherent given the existence of a microcontroller and at least one other hardware controlled by said microcontroller)

However, Rawls-Meehan while teaching wireless receiver 130 with inherent power, fails to teach 
the WiFi module having a transmit data pin, a receive data pin, an enable input, a reset input, and a power input connected to the switch… 
Mix teaches resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s element 130 wireless receiver to be able to also transmit and rendering the entire device to function as a wifi capable system where a user (like a smart device) can alter the Wifi module thus providing capabilities for enabling, resetting 

However, while Rawls-Meehan and Mix teach ASR based control of a patient bed and WIFI capable devices it fails to teach a separated ASR module with WIFI capability to connect and control as claimed:
a voice activated module separate from the adjustable bed over a channel, and a voice recognition device for receiving the voice command and for providing the voice command to the voice activated module; 
Heil teaches a clear device/module to input voice and communicate to a server (module) that can communicate the voice based data converted, modules separate from the bed which can perform voice conversion such as a ASR in communication with another voice activated device such as a server that communicates such converted voice to the patient bed/unit, see 0058 0061 with at least fig. 3, 4, 7 with elements 18, 24, and 318... voice is converted to data, this is a form of voice recognition, and to control a device 0061, further exemplified via voice data used to control machine, bed controlled with WIFI using an ASR separate mobile device meaning both bed and mobile device have WIFI connection, 0036 0041 0072 with fig. 3, 4, and 7

Heil teaches both bed and device have WIFI and microcontrollers, device has switch in the application program e.g. touch screen which controls a physical switch for motors on the bed, inherently as well… voice data used to control machine, bed controlled with WIFI using an ASR separate mobile device meaning both bed and mobile device have WIFI connection, 0036 0041 0061 0072 with fig. 3, 4, and 7 with related paragraphs of said figures
for sending a signal from WiFi module to the microcontroller, and a data output, and the motor control module having an input connected to the data output for receiving a signal from the microcontroller and the motor control module connected to the motor for sending a signal to the motor to operate the motor. 
Heil teaches sending signals to control as taught, wherein both bed and device have WIFI and microcontrollers, device has switch in the application program e.g. touch screen which controls a physical switch for motors on the bed, inherently as well… voice data used to control machine, bed controlled with WIFI using an ASR separate mobile device meaning both bed and mobile device have WIFI connection, 0036 0041 0061 0072 with fig. 3, 4, and 7 with related paragraphs of said figures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan in 


Re claim 2, the combination fails to teach
2. The voice activated adjustable bed system of claim 1 wherein the switch is capable of being closed to initiate operation of the WiFi module and the microcontroller  (Mix a switch such as to supply power as in element 60 transformer connected to element 44 micro-controller in tablet with integrated wireless device, therefore when switch is closed power is sent to tablet containing a microcontroller and wifi module integrated into the tablet 0026, 0117, 0123, and fig. 4… abstract voice commands, remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)



Re claim 3, Rawls-Meehan teaches
3. The voice activated adjustable bed system of claim 1 wherein the motor control module is connected to the motor by a wire connection  (wired as in fig. 1 microcontroller 134 connects to power supply with wireless unit 130 as input, output, and data in/out between all units from 130 to main unit 102 with sub-main unit as part of 102 element 124, NOTE that data pins with transmit and receive pins are inherent given the existence of a microcontroller and at least one other hardware controlled by said microcontroller… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claims 4 and 20, Rawls-Meehan fails to teach
4. The voice activated adjustable bed system of claim 1 wherein the switch is capable of being closed to initiate operation of the   (Mix resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s element 130 wireless receiver to be able to also transmit and rendering the entire device to function as a wifi capable system where a user (like a smart device) can alter the Wifi module thus providing capabilities for enabling, resetting (on/off cycle), sending, and receiving, wherein the aforementioned capabilities improve the system of Rawls-Meehan to have an onboard user interface as well as the remote element 148 to be a Tablet.


Re claims 5 and 13, Rawls-Meehan teaches
5. The voice activated adjustable bed system of claim 1 wherein the module is attached to the adjustable bed.  (wired or wirelsss options col 17 lines 19-37… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 6, Rawls-Meehan teaches
6. The voice activated adjustable bed system of claim 1 wherein the switch is capable of being closed to initiate operation of the microcontroller (buttons col 18 line 61- col 19 line 5wired or wirelsss options col 17 lines 19-37… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 7, Rawls-Meehan teaches
7. The voice activated bed system of claim 1 wherein the voice activated module is further capable of receiving a second voice command, converting the second voice command into a second signal, and for transmitting the second signal.  (any number of voice commands can control the bed, not limited to a single command otherwise operation would fail after a single command by voice… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… wireless or wiredvoice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19).


Re claim 8, Rawls-Meehan teaches
8. The voice activated bed system of claim 1 wherein the adjustable bed further comprises a mattress and the motor is capable of moving the mattress.  (motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 10, Rawls-Meehan fails to teach
Claim 10. (currently amended) The voice activated adjustable bed system of claim 9 wherein the switch is capable of being closed to initiate operation of the (Mix resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent)



Re claim 11, Rawls-Meehan teaches
Claim 11. (currently amended) The voice activated adjustable bed system of claim 9 wherein the switch is capable of being closed to initiate operation of the (buttons col 18 line 61- col 19 line 5wired or wirelsss options col 17 lines 19-37… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 12, Rawls-Meehan fails to teach
and the microprocessor. (Mix a switch such as to supply power as in element 60 transformer connected to element 44 micro-controller in tablet with integrated wireless device, therefore when switch is closed power is sent to tablet containing a microcontroller and wifi module integrated into the tablet 0026, 0117, 0123, and fig. 4… abstract voice commands, remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s power supply by having a transformer to power on all essential devices, such that the system can be switched to manual operation or wirelessly controlled operation such as to override operation or simply power down remote controlled operation.


Re claim 14, Rawls-Meehan teaches
Claim 14. (currently amended) The voice activated adjustable bed system of claim 9 wherein the control module module is connected to the (wired or wirelsss options col 17 lines 19-37… remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 15, Rawls-Meehan fails to teach
Claim 15. (currently amended) The voice activated adjustable bed system of claim 9 wherein the switch is connected to the enable input and the reset input (Mix resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s element 130 wireless receiver to be able to also transmit and rendering the entire device to function as a wifi capable system where a user (like a smart device) can alter the Wifi module thus providing capabilities for enabling, resetting (on/off cycle), sending, and receiving, wherein the aforementioned capabilities improve the system of Rawls-Meehan to have an onboard user interface as well as the remote element 148 to be a Tablet.


Re claim 15, Rawls-Meehan teaches
15. The voice activated adjustable bed system of claim 9 wherein the module comprises a microcontroller.  (utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 16, Rawls-Meehan teaches
Claim 16. (currently amended) A voice activated adjustable bed system comprising: 
an adjustable bed having a first (lighting control as in element 132, motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)
a module capable of receiving one or more of the transmitted signals and for operating one of the motors for adjusting the portion of the adjustable bed associated with the motor and for operating the (remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)
the module comprising a switch, a WiFi module, a microcontroller, a first motor control module, a second motor control module, and a light control device… (as in fig. 1, lighting control element 132, a switch as a button col 18 line 61 to col 19 line 5, a wifi module such as wireless module 130, microcontroller 134 col 37 lines 5-19 connected to main facility 102 containing motors and equipment)
the microcontroller having a pin connected to the switch, a data receive pin connected to the receive data pin, a data transmit pin connected to the transmit data pin… a first data output, a second data output, and a third data output, the first data output connected to the first motor control module for sending a first signal from the microprocessor to the first motor control module, the second data output connected to the second motor control module for sending a second signal from the microprocessor to the second motor control module, and the third data output connected to the light control device for sending a third signal to the light control device.. (as in fig. 1, , lighting control element 132,  microcontroller 134 connects to power supply with wireless unit 130 as input, output, and data in/out between all units from 130 to main unit 102 with sub-main unit as part of 102 element 124, and to lighting via lighting control 132, NOTE that data pins with transmit and receive pins are inherent given the existence of a microcontroller and at least one other hardware controlled by said microcontroller, fig. 6 depicts multiple motors inherently extrapolated from cited fig. 1 mattress, vibration actuators, etc.)

However, Rawls-Meehan while teaching wireless receiver 130 with inherent power, fails to teach
 the WiFi module having a transmit data pin, a receive data pin, an enable input, a reset input, and a power input connected to the switch…
Mix teaches resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s element 130 wireless receiver to be able to also transmit and rendering the entire device to function as a wifi capable system where a user (like a smart device) can alter the Wifi module thus providing capabilities for enabling, resetting (on/off cycle), sending, and receiving, wherein the aforementioned capabilities improve 

However, while Rawls-Meehan and Mix teach ASR based control of a patient bed and WIFI capable devices it fails to teach a separated ASR module with WIFI capability to connect and control as well as microcontroller to motor connection tied to said module, as claimed:
a voice activated module separate from the adjustable bed, over a channel, and a voice recognition device for receiving the number of different voice commands and for providing the number of different voice commands to the voice activated module;
Heil teaches a clear device/module to input voice and communicate to a server (module) that can communicate the voice based data converted, modules separate from the bed which can perform voice conversion such as a ASR in communication with another voice activated device such as a server that communicates such converted voice to the patient bed/unit, see 0058 0061 with at least fig. 3, 4, 7 with elements 18, 24, and 318... voice is converted to data, this is a form of voice recognition, and to control a device 0061, further exemplified via voice data used to control machine, bed controlled with WIFI using an ASR separate mobile device meaning both bed and mobile device have WIFI connection, 0036 0041 0072 with fig. 3, 4, and 7
for sending a signal from WiFi module to the microcontroller
Heil teaches sending signals to control as taught, wherein both bed and device have WIFI and microcontrollers, device has switch in the application program e.g. touch screen which controls a physical switch for motors on the bed, inherently as well… voice data used to control machine, bed controlled with WIFI using an ASR separate mobile device meaning both bed and mobile device have WIFI connection, 0036 0041 0061 0072 with fig. 3, 4, and 7 with related paragraphs of said figures
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan in view of Mix to incorporate the above claim limitations as taught by Heil to allow for reduced non-essential/non-critical tasks, such as converting voice to data, from consuming vital processing resources on the patient support end i.e. bed, wherein the voice command device can process all the data to free up response time by the bed, as well as to be controlled from a distance by another user e.g. doctor, thereby improving the combination to expressly include a wireless device to fully control the bed including all motors such as at least lumbar and head from a mobile device application.


Re claim 17, Rawls-Meehan teaches
17. The voice activated adjustable bed system of claim 16 wherein the module is attached to the adjustable bed (a “module” as claimed can refer to any of the claimed modules… abstract voice commands, remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41… voice command Abstract, transmitting via wifi 802.11 on remote control for bed col 17 lines 45-5… utilizing CPU, controllers, etc. col 37 lines 5-19)


Re claim 18, Rawls-Meehan teaches
18. The voice activated adjustable bed system of claim 16 further comprising  (as in fig. 1 all elements in 102 are interconnected, adjustable bed which included back encompasses lumbar col 10 lines 46-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate adjusting a bed remotely with voice or without voice as taught by RERawls-Meehan embodiments of adjustable positions and back support l to allow for control of the bed for lumbar or any back portion the user moves the support to.



19. The voice activated adjustable bed system of claim 16 further comprising  (as in fig. 1 all elements in 102 are interconnected, remote 148 motorized bed and massage as in fig. 1 148, 118, col 15 lines 24-41)


Re claim 20, Rawls-Meehan fails to teach
20. The voice activated adjustable bed system of claim 16 wherein the switch is capable of being closed to initiate operation of the  (Mix resetting bed information as well as using wifi settings as a form of enabling settings/features, as in fig. 4, 19, and 20 with 0196, power inherent)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Rawls-Meehan to incorporate the above claim limitations as taught by Mix to allow for the improvement of Rawls-Meehan’s element 130 wireless receiver to be able to also transmit and rendering the entire device to function as a wifi capable system where a user (like a smart device) can alter the Wifi module thus providing capabilities for enabling, resetting .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inaba; Mitsunori et al.	US 20090055216 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                         (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov